UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1379



STEVEN W. ALLEN; BRYAN BESSLING,

                                          Plaintiffs - Appellants,

          and


RANDY W. BLADES; DARRYLE E. BLAKE; DONALD
BOST; DIANE BROOKS; GINA M. CANNON; MICHAEL W.
CICHOWICZ; DAVID F. CLAUSS; LAVINA DAVIS;
JUANITA DEBELLOTTE; TIMOTHY GODWIN; ALICE
GOODMAN;   SHARON   GOODMAN;   JOSEPH   HANDS;
JOSEPHINE KENNEDY; DEREK LEDBETTER; WILLIAM B.
MCKITRICK; THOMAS MILLER; WENDELL MILLER;
KEVIN NIEBUHR; SHIRLEY ONYANGO; KEITH OWENS;
DOROTHIA PARKER-BELL; IRMA D. REED; FREDERICK
V. ROUSSEY; SHARI TAYLOR-DORSEY; DAVID M.
WERNER; DENISE WILKES; MELISSA D. WILLIAMS,

                                                       Plaintiffs,

          versus


LEONARD HAMM; SEAN MALONE; THE BALTIMORE CITY
POLICE DEPARTMENT; MAYOR OF BALTIMORE; CITY
COUNCIL OF BALTIMORE,

                                           Defendants - Appellees.
                              No. 06-1380



MICHAEL W. CICHOWICZ; DAVID F. CLAUSS; WILLIAM
B. MCKITRICK; KEVIN NIEBUHR,

                                            Plaintiffs - Appellants,

          and


STEVEN W. ALLEN; BRYAN BESSLING; RANDY W.
BLADES; DARRYLE E. BLAKE; DONALD BOST; DIANE
BROOKS; GINA M. CANNON; LAVINA DAVIS; JUANITA
DEBELLOTTE; TIMOTHY GODWIN; ALICE GOODMAN;
SHARON   GOODMAN;  JOSEPH   HANDS;  JOSEPHINE
KENNEDY; DEREK LEDBETTER; THOMAS MILLER;
WENDELL MILLER; SHIRLEY ONYANGO; KEITH OWENS;
DOROTHIA PARKER-BELL; IRMA D. REED; FREDERICK
V. ROUSSEY; SHARI TAYLOR-DORSEY; DAVID M.
WERNER; DENISE WILKES; MELISSA D. WILLIAMS,

                                                         Plaintiffs,

          versus


LEONARD HAMM; SEAN MALONE; THE BALTIMORE CITY
POLICE DEPARTMENT; MAYOR OF BALTIMORE; CITY
COUNCIL OF BALTIMORE,

                                            Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.     Richard D. Bennett, District Judge.
(1:05-cv-00879-RDB)


Submitted:   March 30, 2007                  Decided:   May 10, 2007




                                   2
Before WILKINS, Chief Judge, and GREGORY and DUNCAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Snider, Ari Taragin, Jeffery C. Taylor, SNIDER &
ASSOCIATES, L.L.C., Baltimore, Maryland, for Appellants Michael W.
Cichowicz, David F. Clauss, William B. McKitrick, and Kevin
Niebuhr; Morris E. Fischer, Bethesda, Maryland, for Appellants
Steven W. Allen and Bryan Bessling.        Ralph S. Tyler, City
Solicitor, BALTIMORE CITY DEPARTMENT OF LAW, Baltimore, Maryland;
Karen Stakem Hornig, Chief Legal Counsel, OFFICE OF LEGAL AFFAIRS,
Baltimore Police Department, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

      Baltimore City police officers Steven Allen, Bryan Bessling,

Michael Cichowicz, William McKitrick, David Clauss, and Kevin

Niebuhr   (collectively,      “Appellants”)          appeal   an   order    of   the

district court granting summary judgment to the Baltimore City

Police Department and other individuals and entities (collectively,

“the City”).      Finding no error, we affirm.



                                      I.

      In March 2005, the City, acting in consultation with the

Fraternal Order of Police, adopted General Order Q-23. The purpose

of   General   Order   Q-23   was   to       address   the    manpower     shortage

resulting from the fact that approximately five percent of the

City’s police officers were unavailable for full-duty police work

due to permanent injuries or chronic medical conditions.                         The

General   Order    states   that    there      are   no   permanent   light-duty

positions for Baltimore City police officers and provides that

“[a]ll sworn members of the Department are required to be capable

of performing the full duties and law enforcement responsibilities

of a sworn member to include the ability to make forceful arrests,

to drive vehicles under emergency conditions, and to qualify with

a weapon.”     J.A. 63.

      Appellants, who had been assigned to light-duty positions due

to injuries or medical conditions, were all informed that pursuant


                                         4
to the policy, they must either return to full-duty status or apply

for retirement benefits.    They subsequently brought this action

alleging that they were victims of discrimination in violation of

the Americans with Disabilities Act of 1990 and the Rehabilitation

Act of 1973.   The district court denied Appellants’ request to

conduct discovery and granted summary judgment to the City.



                                II.

     We conclude that the district court correctly decided the

issues before it.   Accordingly, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before us and oral argument would not

aid the decisional process.


                                                           AFFIRMED




                                 5